DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 11/06/2019. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/06/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.







Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 02/01/2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.


Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about dynamically reordering test cases using their probability of failure in response to a code change and using a time limit by which to perform the test procedure.





Analogous art

In broad interpretation, instant application is about software testing, testing workflow, use of tests at different software lifecycle, calculation of probability of test failures and prioritization of tests using their probability of failure, use of a time limit for performing a test procedure, etc. Prior arts which teach the above technologies are considered to be analogous art to the instant application.

Claim Objection

Claim 17 is objected because the claim does not end with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 11  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haroon (hereinafter Haroon, “Investigating the Rule Re-ordering Algorithm in order to optimize software testing pipeline”, University of Oslo) in view of Walcott et al. (hereinafter Walcott, “Time-Aware Test Suite Prioritization”, ISSTA’06, July 17–20, 2006, ACM). 

As per claim 1, Haroon teaches,

An apparatus, comprising: 
a processor; and a non-transitory computer readable medium on which is stored instructions that when executed by the processor, (Haroon teaches software testing. It is obvious to a person of ordinary skill in the art that software testing is performed on a computing system consisting of processor and computer readable medium.) 

are to cause the processor to: 

receive an indication that a feature of a component has been altered, wherein the altered feature is to be tested based on a plurality of test procedures to be executed in a default test order; (Haroon on page 29 Figure 3.1 shows user commits dataset. This is performed after a component has been altered. Figure 3.1 shows Test set 1, Test set 2, Test set 3, etc. These are the plurality of test procedures. These are tests to be executed in default order.) 

predict that the component with the altered feature will fail a test procedure among the plurality of test procedures; (Haroon Figure 3.1 shows keeping a record of failed tests and calculating probability of failure. Probability of failure is equivalent to predicting failure of a test.) 

change the default test order to generate a dynamic test order that prioritizes the test procedure based on the prediction; (Haroon Figure 3.1 shows reordering of tests using prioritization of tests.) 

generate a dynamic testing pipeline based on the plurality of test procedures, the dynamic test order, and (Haroon Figure 3.1 at the bottom shows re-ordering plurality of test procedures using probability of failure.)

Haroon teaches dynamic re-ordering of test cases in a testing pipeline. Haroon does not explicitly mention, “identify a first time limit by which to perform the test procedure; and [generate a dynamic testing pipeline based on]....the first time limit.” However, in analogous art of test prioritization Walcott teaches,  
identify a first time limit by which to perform the test procedure; and (Walcott recites on page 1, column 2, paragraph 2 bottom section, “Therefore, there is a clear need for a prioritization technique that has the potential to be more effective when a test suite's allowed execution time is known, particularly when that execution time is short. This paper shows that if the maximum time allotted for execution of the test cases is known in advance, a more effective prioritization can be produced.”)

 [generate a dynamic testing pipeline based on] .. the first time limit. (It has been shown before that Walcott teaches test case reordering using time limit of each test case.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon of prioritization and re-ordering testing pipeline by incorporating the teaching “identify a first time limit by which to perform the test procedure; and [generate a dynamic testing pipeline based on]....the first time limit” of Walcott. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using time constraint as a criterion on re-ordering the testing pipeline. Time is a valuable resource and there are specific limits for performing tests within a time limit.


As per claim 9, Haroon teaches,
wherein to predict that the component with the altered feature will fail the test procedure, the instructions are further to cause the processor to:  -20-92028475PATENT 
obtain information that describes the altered component; and (Haroon recites on page 21, middle paragraph last sentence, “…Puppet to monitor the testing code infrastructure is a smart choice in complex systems as puppet can pick up exactly where code has changed which makes monitoring changes continuous followed by an optimized testing process that provides early feedback makes automation a success.”)
execute a machine-learned model of test outcomes based on the obtained information, wherein the machine-learned model generates the prediction. (Haroon recites on page 154 second from the bottom paragraph, “The algorithm already possesses some machine learning characteristics. The algorithm takes in a user's behaviour of failing a test and produces an optimal test pipeline for the user. As mentioned in alternative one 3.6. 1 in the approach chapter about computing the probability of failure for each user, a machine learning process could be, used here to learn user's behaviour and predict the user's failure rate for a particular test. Including this process as an integration to the test optimization algorithm would advance the test optimizing tool's performance further more.”)

As per claim 11, Haroon teaches,

A method comprising: 

receiving, by a processor, an indication that a feature of a component has been altered, wherein the altered feature is to be tested based on a plurality of test procedures to be executed in a default test order; (Haroon on page 29 Figure 3.1 shows user commits dataset. This is performed after a component has been altered. Figure 3.1 shows Test set 1, Test set 2, Test set 3, etc. These are the plurality of test procedures. These are tests to be executed in default order.) 

generating, by the processor, a first probability that the component with the altered feature will fail a test procedure and a second probability that the component with the altered feature will fail another test procedure; (Haroon shows on page 30 probability of tests failures of different tests for user 1 and user 2. The table shows “network_tests” and “database_integration_tests”. These are considered as first and second test failure probabilities.)

changing, by the processor, the default test order to generate a dynamic test order based on the first probability and the second probability; (Haroon section 4.3.5 [page 65] recites in first paragraph “The re-ordering Algorithm function written for reordering software tests is as shown below. This is the final version of the algorithm that worked best for reordering tests based on the probability of failure and the dependencies involved.” This section shows that re-ordering is performed using probabilities of each of the tests involved.)
generating, by the processor, a dynamic testing pipeline based on the plurality of test procedures, the dynamic test order, (Haroon Figure 3.1 at the bottom shows re-ordering plurality of test procedures using probability of failure.)

Haroon teaches dynamic re-ordering of test cases in a testing pipeline. Haroon does not explicitly mention, “identifying, by the processor, a first time limit by which to complete the test procedure; identifying, by the processor, a second time limit by which to complete the other test procedure; and [generating, by the processor, a dynamic testing pipeline based on] …the first time limit, and the second time limit.” However, in analogous art of test prioritization Walcott teaches,  

identifying, by the processor, a first time limit by which to complete the test procedure; identifying, by the processor, a second time limit by which to complete the other test procedure; and (Walcott recites on page 1, column 2, paragraph 2 bottom section, “Therefore, there is a clear need for a prioritization technique that has the potential to be more effective when a test suite's allowed execution time is known, particularly when that execution time is short. This paper shows that if the maximum time allotted for execution of the test cases is known in advance, a more effective prioritization can be produced.” This shows that all tests’ (including the first test and the second test) execution time is known.)

[generating, by the processor, a dynamic testing pipeline based on] …the first time limit, and the second time limit. (It has been shown above that Walcott teaches time limit of each test is considered for re-ordering the test pipeline.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon of prioritization and re-ordering testing pipeline by incorporating the teaching “identifying, by the processor, a first time limit by which to complete the test procedure; identifying, by the processor, a second time limit by which to complete the other test procedure; and [generating, by the processor, a dynamic testing pipeline based on] …the first time limit, and the second time limit” of Walcott. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using time constraint as a criterion on re-ordering the testing pipeline. Time is a valuable resource and there are specific limits for performing tests within a time limit.

Claims 2-8 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haroon and Walcott as applied to claims 1 and 11 and further in view of Moorthi et al. (hereinafter Moorthi, Pub. No.: US 2018/0196731).

As per claim 2, Haroon and Walcott teach dynamic re-ordering of test cases in a testing pipeline. They do not explicitly mention, “wherein the instructions are further to cause the processor to: assign a first subset of the plurality of test procedures to a first lifecycle stage, the first subset including the test procedure; and wherein to identify the first time limit, the instructions are to cause the processor to identify the first time limit for the first lifecycle stage such that the first subset is to be performed within the first time limit.” However, in analogous art of test prioritization Moorthi teaches,  

wherein the instructions are further to cause the processor to: 

assign a first subset of the plurality of test procedures to a first lifecycle stage, the first subset including the test procedure; and (Moorthi recites in [0038] starting at line 14, “The SDLC system can be configured to partition any test suite including build and test execution tasks into execution instances. Each execution instance represents a portion of the compute work and associated code required in completing validation of the suite. Various SDLC systems can be configured to adapt completion of the execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances.”)

wherein to identify the first time limit, the instructions are to cause the processor to identify the first time limit for the first lifecycle stage such that the first subset is to be performed within the first time limit. (Walcott recites on page 1, column 2, bottom paragraph, “1. A technique that uses a genetic algorithm to prioritize a regression test suite that will be run within a time constrained execution environment (Section 2 and Section 3).”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon and Walcott of prioritization and re-ordering testing pipeline by incorporating the teaching “wherein the instructions are further to cause the processor to: assign a first subset of the plurality of test procedures to a first lifecycle stage, the first subset including the test procedure; and wherein to identify the first time limit, the instructions are to cause the processor to identify the first time limit for the first lifecycle stage such that the first subset is to be performed within the first time limit” of Moorthi. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using time constraint as a criterion on re-ordering the testing pipeline. Time is a valuable resource and there are specific limits for performing tests within a time limit.

As per claim 3, Moorthi teaches,
wherein instructions are further to cause the processor to: order the first subset within the first lifecycle stage based on the dynamic test order. (Moorthi recites in [0038] starting at line 14, “The SDLC system can be configured to partition any test suite including build and test execution tasks into execution instances. Each execution instance represents a portion of the compute work and associated code required in completing validation of the suite. Various SDLC systems can be configured to adapt completion of the execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances.” Moorthi recites in [0049] starting from line 1, “Scheduling by the SDLC engine can include dynamic resource allocation and automatic scaling of build and testing operations.” This shows that tests are arranged dynamically.)

As per claim 4, Moorthi teaches,
wherein a second subset of the plurality of test procedures is assigned to a second lifecycle stage, and wherein the instructions are further to cause the processor to: 

determine that the first time limit has expired; and proceed to the second lifecycle stage based on the determination that the first time limit has expired. (Moorthi recites in [0038] starting at line 14, “The SDLC system can be configured to partition any test suite including build and test execution tasks into execution instances. Each execution instance represents a portion of the compute work and associated code required in completing validation of the suite. Various SDLC systems can be configured to adapt completion of the execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances.” This shows different test execution tasks are build. Moorthi recites in [0058] last sentence “Any execution tasks within each phase can then be allocated with greater precision to balance execution time against cost of requested compute resources.” This shows each phase has a specified time limit. Moorthi recites in [0018] starting at line 5, “According to one embodiment, the method further comprises determining requirements for serial execution for the compute tasks; and wherein the act of generating the instructions for executing the plurality of execution instances includes grouping the plurality of execution instances responsive to the requirements for serial execution.” This shows second task will run after the first tasks in serial.)

As per claim 5, Moorthi teaches,
wherein to proceed to the second lifecycle stage, the instructions are further to cause the processor to: 

release the component with the altered feature for testing in the second lifecycle stage, wherein the component with the altered feature was previously prevented from testing in the second lifecycle stage prior to expiration of the first time limit. (Moorthi recites in [0038] starting at line 14, “The SDLC system can be configured to partition any test suite including build and test execution tasks into execution instances. Each execution instance represents a portion of the compute work and associated code required in completing validation of the suite. Various SDLC systems can be configured to adapt completion of the execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances.” This shows different test execution tasks are build. Moorthi recites in [0057] “In some embodiments, managing the interaction can include scheduling of execution of tasks with one or more cloud providers, providing an execution order for tasks, directing execution results to shared storage resources (e.g., 208), re-scheduling tasks responsive to completion or failure of prior tasks, monitoring results of completed tasks, monitoring executing tasks, etc.” This shows that any lifecycle stage will not execute until the previous one ends.)

As per claim 6, Moorthi teaches,
wherein to proceed to the second lifecycle stage, the instructions are further to cause the processor to: 

generate an alert that indicates that the second lifecycle stage is to be initiated. (Moorthi recites in [0057] “In some embodiments, managing the interaction can include scheduling of execution of tasks with one or more cloud providers, providing an execution order for tasks, directing execution results to shared storage resources (e.g., 208), re-scheduling tasks responsive to completion or failure of prior tasks, monitoring results of completed tasks, monitoring executing tasks, etc.” Completion of a prior task initiates the next task. Here “completion” or “failure” indication is an alert.) 
 
As per claim 7, Moorthi teaches,
wherein the instructions are further to cause the processor to: identify a second time limit by which the second subset is to be performed; and proceed to a third lifecycle stage when the second time limit has expired. (Moorthi recites in [0057] “In some embodiments, managing the interaction can include scheduling of execution of tasks with one or more cloud providers, providing an execution order for tasks, directing execution results to shared storage resources (e.g., 208), re-scheduling tasks responsive to completion or failure of prior tasks, monitoring results of completed tasks, monitoring executing tasks, etc.” Completion of a prior task initiates the next task. As such second task will initiate the third and so on.)

As per claim 8, Walcott teaches,
wherein to identify the first time limit, the instructions are further to cause the processor to: obtain historical information indicating a duration of each test procedure of the first subset; and determine the first time limit based on the historical information. (Walcott recites on page 3 column 1, paragraph 3 under section 3.1, “A genetic algorithm is used to solve Problem 1. First, the execution time of each test case is recorded. Because a time constraint could be very short, test case execution times must be exact in order to properly prioritize. Care is taken to ensure that only the execution time of the test case was included in the recorded time and not that of class loading. Timing information additionally includes any initialization and shutdown time required by a test.” This shows that the duration of each procedure [or execution time] is measured first and then use in later calculations. That means it uses historical information to decide execution time.) 
  
As per claim 13, Moorthi teaches,
wherein generating the dynamic pipeline further comprises: ordering the first lifecycle stage and the second lifecycle stage within the dynamic testing pipeline.  (Moorthi recites in [0038] starting at line 14, “The SDLC system can be configured topartition any test suite including build and test execution tasks into execution instances. Each execution instance represents a portion of the compute work and associated code required in completing validation of the suite. Various SDLC systems can be configured to adapt completion of the execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances.” This shows that pipelines are created using lifecycle.)

Claims 10 and 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Haroon and Walcott as applied to claims 1 and 11 and further in view of Tsoukalas et al. (hereinafter Tsoukalas, Patent No.: US 10,678,678).


As per claim 10, Haroon and Walcott teach dynamic re-ordering of test cases in a testing pipeline. They do not explicitly mention, “wherein the instructions are further to cause the processor to: obtain an outcome of the test procedure; and re-train the machine-learned model based on the outcome.” However, in analogous art of test prioritization Tsoukalas teaches,  


wherein the instructions are further to cause the processor to: obtain an outcome of the test procedure; and re-train the machine-learned model based on the outcome. (Tsoukalas Fig. 4 shows after test execution in box 420, data is sent back to a machine learning model 133 for further learning from previous test results.)   


Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon and Walcott of prioritization and re-ordering testing pipeline by incorporating the teaching “wherein the instructions are further to cause the processor to: obtain an outcome of the test procedure; and re-train the machine-learned model based on the outcome” of Tsoukalas. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using machine learning model learn using the existing and newly created data. This is the usual way a machine learning model learns.

As per claim 12, Tsoukalas teaches,
further comprising: training a machine-learned model of test outcomes based on previously executed dynamic testing pipelines, (Tsoukalas Fig. 4 steps 181 and 133 shows that machine learning is an iterative process.) wherein the first probability and the second probability are each generated based on the machine-learned model. (Haroon recites on page 154 second from the bottom paragraph, “The algorithm already possesses some machine learning characteristics. The algorithm takes in a user's behaviour of failing a test and produces an optimal test pipeline for the user. As mentioned in alternative one 3.6. 1 in the approach chapter about computing the probability of failure for each user, a machine learning process could be, used here to learn user's behaviour and predict the user's failure rate for a particular test. Including this process as an integration to the test optimization algorithm would advance the test optimizing tool's performance further more.”)

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Haroon and Walcott and Moorthi as applied to claim 13 and further in view of Telerik (“Set Test Execution Time Limit”, 2018, Telerik Test Studio at https://docs.telerik.com/teststudio/knowledge-base/test-execution-kb/set-test-execution-time-limit).

As per claim 14, Haroon, Walcott and Moorthi teach dynamic re-ordering of test cases in a testing pipeline. They do not explicitly mention, “wherein the first lifecycle stage includes a first subset of the plurality of test procedures, the first subset including the test procedure, and wherein the second lifecycle stage includes a second subset of the plurality of test procedures, the method further comprising: permitting completion of as many of the first subset of the plurality of test procedures that are executable within the first time limit before proceeding to the second lifecycle stage; and permitting completion of as many of the second subset of the plurality of test procedures that are executable within the second time limit before proceeding to a third lifecycle stage.” However, in analogous art of test prioritization Telerik teaches,  

wherein the first lifecycle stage includes a first subset of the plurality of test procedures, the first subset including the test procedure, and wherein the second lifecycle stage includes a second subset of the plurality of test procedures, (It has been shown above that Moorthi teaches first subset and second subset of test procedures.) 

the method further comprising: permitting completion of as many of the first subset of the plurality of test procedures that are executable within the first time limit before proceeding to the second lifecycle stage; and permitting completion of as many of the second subset of the plurality of test procedures that are executable within the second time limit before proceeding to a third lifecycle stage. (Telerik recites on page 1, “In some automation scenarios it is necessary to limit a single test execution to a certain time frame. That is possible if the following approach is used. In an execution extension library is set timer that is re-set each time the new test starts. If the time expired before the timer is re-set - all processes related to test execution are killed. This will ensure if a test takes more than initially defined time interval to stop its execution and continue with the next test. Below is given sample execution extension library with time frame set to 5 minutes.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon, Walcott and Moorthi of prioritization and re-ordering testing pipeline by incorporating the teaching “wherein the first lifecycle stage includes a first subset of the plurality of test procedures, the first subset including the test procedure, and wherein the second lifecycle stage includes a second subset of the plurality of test procedures, the method further comprising: permitting completion of as many of the first subset of the plurality of test procedures that are executable within the first time limit before proceeding to the second lifecycle stage; and permitting completion of as many of the second subset of the plurality of test procedures that are executable within the second time limit before proceeding to a third lifecycle stage.” of Telerik. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using time constraint as a criterion on re-ordering the testing pipeline. Time is a valuable resource and there are specific limits for performing tests within a time limit. Sometimes the time limits are hard limits and test needs to move to the next stage at the end of a time limit. 
 
Claims 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haroon (hereinafter Haroon, “Investigating the Rule Re-ordering Algorithm in order to optimize software testing pipeline”, University of Oslo) in view of Walcott et al. (hereinafter Walcott, “Time-Aware Test Suite Prioritization”, ISSTA’06, July 17–20, 2006, ACM) and further in view of Moorthi et al. (hereinafter Moorthi, Pub. No.: US 2018/0196731). 


As per claim 15, Haroon teaches, 

A non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: 

receive an indication that a feature of a component has been altered, wherein the altered feature is to be tested based on a plurality of test procedures to be executed in a default test order; (Haroon on page 29 Figure 3.1 shows user commits dataset. This is performed after a component has been altered. Figure 3.1 shows Test set 1, Test set 2, Test set 3, etc. These are the plurality of test procedures. These are tests to be executed in default order.)

determine a respective probability that the component with the altered feature will fail each of the plurality of test procedures; (Haroon shows on page 30 probability of tests failures of different tests for user 1 and user 2. The table shows test failure probabilities for each test.)
change the default test order to generate a dynamic test order based on the respective probabilities; (Haroon section 4.3.5 [page 65] recites in first paragraph “The re-ordering Algorithm function written for reordering software tests is as shown below. This is the final version of the algorithm that worked best for reordering tests based on the probability of failure and the dependencies involved.” This section shows that re-ordering is performed using probabilities of each of the tests involved.)
Haroon teaches dynamic re-ordering of test cases in a testing pipeline. Haroon does not explicitly mention, “determine, for each of the plurality of test procedures, historical information indicating a duration of each test procedure;”. However, in analogous art of test prioritization Walcott teaches,  
determine, for each of the plurality of test procedures, historical information indicating a duration of each test procedure; (Walcott recites on page 3 column 1, paragraph 3 under section 3.1, “A genetic algorithm is used to solve Problem 1. First, the execution time of each test case is recorded. Because a time constraint could be very short, test case execution times must be exact in order to properly prioritize. Care is taken to ensure that only the execution time of the test case was included in the recorded time and not that of class loading. Timing information additionally includes any initialization and shutdown time required by a test.” This shows that the duration of each procedure [or execution time] is measured first and then use in later calculations. That means it uses historical information to decide execution time.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon of prioritization and re-ordering testing pipeline by incorporating the teaching “determine, for each of the plurality of test procedures, historical information indicating a duration of each test procedure;” of Walcott. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using previous execution time to determine or estimate execution time of a test procedure. 

Haroon and Walcott teach dynamic re-ordering of test cases in a testing pipeline. They do not explicitly mention, “identify a respective time limit by which to perform each of a plurality of lifecycle stages, each lifecycle stage including a corresponding subset of the plurality of test procedures and each respective time limit based on the historical information indicating the duration of each test procedure of the corresponding subset; and generate a dynamic testing pipeline based on the plurality of lifecycle stages, the dynamic test order, and [generate a dynamic testing pipeline based on] … the respective time limits.” However, in analogous art of test prioritization Moorthi teaches,  
identify a respective time limit by which to perform each of a plurality of lifecycle stages, each lifecycle stage including a corresponding subset of the plurality of test procedures (Moorthi recites in [0038] starting at line 14, “The SDLC system can be configured to partition any test suite including build and test execution tasks into execution instances. Each execution instance represents a portion of the compute work and associated code required in completing validation of the suite. Various SDLC systems can be configured to adapt completion of the execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances.” This shows that a minimum execution time has been identified for execution instances. Here execution instances are equivalent to plurality of lifecycle stages. Moorthi recites in [0058] last sentence “Any execution tasks within each phase can then be allocated with greater precision to balance execution time against cost of requested compute resources.” This also shows that each stage has a corresponding allocated execution time.) 
and each respective time limit based on the historical information indicating the duration of each test procedure of the corresponding subset; and (Moorthi recites in [0054] “The historical information can be used to refine automated analysis by the SDLC engine (including, e.g., analysis of USC, test suite implementation, and can further be used to optimize parallelization of execution tasks.” Moorthi recites in [0058] last sentence “Any execution tasks within each phase can then be allocated with greater precision to balance execution time against cost of requested compute resources.” This shows historical information for refining analysis and execution time is allocated accordingly.)-22-92028475PATENT
generate a dynamic testing pipeline based on the plurality of lifecycle stages, the dynamic test order, and (Moorthi Fig. 11 shows creation of a dynamic testing pipeline.)
[generate a dynamic testing pipeline based on] … the respective time limits. (Moorthi recites in [0058] last sentence “Any execution tasks within each phase can then be allocated with greater precision to balance execution time against cost of requested compute resources.”) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haroon and Walcott of prioritization and re-ordering testing pipeline by incorporating the teaching  “identify a respective time limit by which to perform each of a plurality of lifecycle stages, each lifecycle stage including a corresponding subset of the plurality of test procedures and each respective time limit based on the historical information indicating the duration of each test procedure of the corresponding subset; and generate a dynamic testing pipeline based on the plurality of lifecycle stages, the dynamic test order, and [generate a dynamic testing pipeline based on] … the respective time limits” of Moorthi. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using time limits for each stage to meet overall test execution time. 

As per claim 16, Moorthi teaches, 
wherein the plurality of test procedures are implemented as a development operations pipeline that provides automated testing of changes made to software. (Moorthi recites in [0007] “The SDLC system can be configured to examine, for example, names, extensions, and contents of user-supplied code to automatically establish build and test environment parameters.” This shows that testing changes are made as part of a development operations pipeline.) 

As per claim 17, Moorthi teaches, 

wherein the plurality of lifecycle stages comprise one of: 
a preflight lifecycle stage, a development lifecycle stage, a testing lifecycle stage, a staging lifecycle stage, or a production stage,  (Moorthi Fig. 8 shows different lifecycle stages, e.g., development lifecycle 802, testing lifecycle 808, etc.) 


As per claim 18, Haroon teaches, 
wherein an order of the plurality of lifecycle stages is static, and wherein the instructions when executed further cause the processor to: for each lifecycle stage of the plurality of lifecycle stages: 

order the corresponding subset of the plurality of test procedures based on the respective probabilities that the component with the altered feature will fail a test procedure. (Haroon recites on page 7, line 1, “Re-order tests based on their probability of failure while also honoring dependencies.” Haroon Fig. 3.1)

 
As per claim 19, Haroon teaches,  
wherein an order of the plurality of lifecycle stages is dynamic, and wherein the instructions when executed further cause the processor to: 
order the plurality of lifecycle stages based on the respective probabilities that the corresponding subset of the plurality of test procedures in each lifecycle stage will fail a test procedure. (Haroon recites on page 10 second from the bottom paragraph “There has been numerous researches in the field of software testing, test automation and continuous integration and delivery pipelines. Past researches in the field have discussed automation, optimization, search-based, sorting and-or partitioning of test cases, stages of the SDLC etc.” This shows tests are partitioned according to SDLC. Haroon Fig. 3.1 shows use of probability of failure.) 
  
As per claim 20, Haroon teaches,

wherein the instructions when executed further cause the processor to: 

initiate execution of the dynamic testing pipeline; access a test outcome of the dynamic testing pipeline; and  (Haroon Fig. 3.1 shows initiating tests and keeping records of failed tests.) -23-92028475PATENT 

train a machine-learned model that provides a classification of whether a test procedure will fail based on the test result. (Haroon recites on page 154 second from the bottom paragraph “a machine learning process could be used here to learn the user's behaviour and predict the user's failure rate for a particular test.”)
	

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 10, 2021